DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 are pending for examination in the application filed March 25, 2020.

Priority
Acknowledgment is made of the current application’s status as a 371 of PCT/CN2017/119882, filed December 29, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation is unclear and does not make grammatical sense, “update driving instructions at least one of traffic statistics or vehicle specific control information.” The Examiner will be interpreting the phrasing as lacking antecedent bases as dictated by the bold and underline in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Peddie et al. (Peddie; U.S. Patent Application Publication 2005/0270175 A1):
Regarding Claim 1, Peddie discloses aspects of the traffic management system comprising: 
a controller (Processor U2; [0114] The traffic visual indicator devices 24 may include a processor U2 for controlling operation of the various elements and executing functions. An interface I provides a programming interface or header for reprogramming the controller U2. The traffic visual indicator devices 24 may also include a drive controller U3 for controlling operation of the various light sources such as LEDs 46 to produce the desired output. With respect to wireless communications, a single communications controller chip may implement both transmitter and receiver, and thus be denominated a transceiver U4. Inductors L2, L3 and capacitors C10, C11, C11 may be coupled across the antenna 48a for impedance matching. The transceiver U4 may operate in three modes, including 1) transmit, 2) listen, and 3) sleep to maximize power efficiency. The traffic visual indicator devices 24 may be in the sleep mode while flashing the LEDs 46 and during most of its normal operation. The traffic visual indicator devices 24 may transmit data based on a time of day, month or device memory limits, for example before on-board memory fills up. [0126] One or more of the traffic visual indicator devices 24 may include processing functionality, such as one or more printed circuit boards (PCBs) and may contain the following assembly components: resistors, capacitors, inductors, crystals, transistors, flash memory, RAM, a regulator, processor, RF transceiver circuitry, micro controller circuitry, and a power switching converter circuit. [0127] One or more of the traffic visual indicator devices 24 include a wireless communications subsystem that may contain one or more antennas 48a, transmitters, receivers, transceivers U4 and signal modulation and/or control devices.) comprising processing circuitry to: 
collect traffic information in a geographic region ([0129] One or more of the traffic visual indicator devices 24 may include one or more ambient sensors or transducers that allow it to interact with its ambient environment. This may include electromagnetic, precipitation-based, seismic, inductive, acoustical, or optical sensors that allow the traffic visual indicator device 24 to obtain information for data capture and/or processing. For example, one or more of the traffic visual indicator devices 24 may include one or more monitoring devices such as a photo imaging device or video capture device. This 
generate traffic statistics for the region using the traffic information ([0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24.); and 
a communication interface ([0131] A wirelessly controlled, self-powered, intelligent traffic visual indicator devices 24 is described that intercepts commands and receives information from its environment 10, processes the information, and writes, transmits, or stores it for current or future use, which may be used in numerous applications and encompassing numerous embodiments including those for advanced warning, notification, and identification of obstacles, situations, and states of communication need its deemed audience including for people and organizations such as government, police, hospital, ambulance, construction, service and other public and private entities. Each traffic visual indicator devices 24 may provide direct information, such as the flash of a yellow light to warn of a crosswalk ahead or text messaging to warn of unsafe road or situational conditions, or symbolic information such that it notifies said deemed audience to act or behave in a particular fashion, such as to warn citizens of a regional disaster, requiring they abstain from driving or seek additional information before proceeding in a normal daily routine.) to forward the traffic statistics to an optical transmitter assembly ([0132] Each of the traffic visual indicator devices 24 takes sensory information from its environment or specific instruction from persons monitoring said device, processes it, and delivers a form of output. The output may be in one or more electromagnetic ranges including those in the (1) optical spectrum including lighting, pictures, and video, (2) audio including sound, voice, and other intelligible or non-intelligible signaling, and (3) data linking to one or more recording or interactive devices such as a base station, transceiver, processing unit, or network accessible device.).
Regarding Claim 5, Peddie further discloses the aspects of the traffic management system of claim 1, comprising: 
processing circuitry to: 
generate vehicle specific information for a vehicle ([0131] A wirelessly controlled, self-powered, intelligent traffic visual indicator devices 24 is described that intercepts commands and receives information from its environment 10, processes the information, and writes, transmits, or stores it for current or future use, which may be used in numerous applications and encompassing numerous embodiments including those for advanced warning, notification, and identification of obstacles, situations, and states of communication need its deemed audience including for people and organizations such as government, police, hospital, ambulance, construction, service and other public and private entities. Each traffic visual indicator devices 24 may provide direct information, such as the flash of a yellow light to warn of a crosswalk ahead or text messaging to warn of unsafe road or situational conditions, or symbolic information such that it notifies said deemed audience to act or behave in a particular fashion, such as to warn citizens of a regional disaster, requiring they abstain from driving or seek additional information before proceeding in a normal daily routine.); and 
locate the vehicle (when vehicle strikes device 24) and determine one or more optical transmitter assemblies in a travel path of the vehicle ([0132] Each of the traffic visual indicator devices 24 takes sensory information from its environment or specific instruction from persons monitoring said device, processes it, and delivers a form of output. The output may be in one or more electromagnetic ranges including those in the (1) optical spectrum including lighting, pictures, and video, (2) audio including sound, voice, and other intelligible or non-intelligible signaling, and (3) data linking to one or more recording or interactive devices such as a base station, transceiver, processing unit, or network accessible device.); 
wherein the communication interface is to forward the vehicle specific information to the one or more optical transmitter assemblies in the travel path of the vehicle ([0129] One or more of the traffic visual indicator devices 24 may include one or more ambient sensors or transducers that allow it to interact with its ambient environment. This may include electromagnetic, precipitation-based, seismic, inductive, acoustical, or optical sensors that allow the traffic visual indicator device 24 to obtain information for data capture and/or processing. For example, one or more of the traffic visual indicator devices 24 may include one or more monitoring devices such as a photo imaging device or video capture device. This may also include one or more data or proximity interaction devices, such as an external microprocessor chip device or smart card. Communications apparatus may be purely for the collection and transmission of data that each traffic visual indicator device 24 collects and/or distributes to its environment. Additionally, one or more of the traffic visual indicator devices 24 may interact with a separate environmental sensor, including electromagnetic, precipitation-based, seismic, inductive, audio, or optical sensors, including but not limited to loop detectors, time-of-day configuration, radar, etc.).
Regarding Claim 8, Peddie further discloses the aspects of the traffic management system of claim 1, wherein the optical signal is transmitted at a wavelength between 1 nanometer (nm) and 1 millimeter (mm) (visible light transmission, 380 to 700 nanometers, typical optical transmission wavelengths are 850 nm, 1310 nm, and 1550 nm).
Regarding Claim 9, claim 9 is interpreted and rejected in light of claim 5 (and by dependency claim 1) as articulated above.
Regarding Claim 14, claim 14 is interpreted and rejected in light of claim 8 as articulated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6-7 and  are being rejected under 35 U.S.C. 103 as being unpatentable over Peddie, and further in view of Shinada (U.S. Patent Application Publication 2005/0137782 A1):
Regarding Claim 2, Peddie further discloses the aspects of the traffic management system of claim 1, wherein the optical transmitter assembly comprises: 
a data interface to receive the traffic statistics ([0129] One or more of the traffic visual indicator devices 24 may include one or more ambient sensors or transducers that allow it to interact with its ambient environment. This may include electromagnetic, precipitation-based, seismic, inductive, acoustical, or optical sensors that allow the traffic visual indicator device 24 to obtain information for data capture and/or processing. For example, one or more of the traffic visual indicator devices 24 may include one or more monitoring devices such as a photo imaging device or video capture device. This may also include one or more data or proximity interaction devices, such as an external microprocessor chip device or smart card. Communications apparatus may be purely for the collection and transmission of data that each traffic visual indicator device 24 collects and/or distributes to its environment. Additionally, one or more of the traffic visual indicator devices 24 may interact with a separate environmental sensor, including electromagnetic, precipitation-based, seismic, inductive, audio, or optical sensors, including but not limited to loop detectors, time-of-day configuration, radar, etc. [0131] A wirelessly controlled, self-powered, intelligent traffic visual indicator devices 24 is described that intercepts commands and receives information from its environment 10, processes the information, and writes, transmits, or stores it for current or future use, which may be used in numerous applications and encompassing numerous embodiments including those for advanced warning, notification, and identification of obstacles, situations, and states of communication need its deemed audience including for people and organizations such as government, police, hospital, ambulance, construction, service and other public and private entities. Each traffic visual indicator devices 24 may provide direct information, such as the flash of a yellow light to warn of a crosswalk ahead or text messaging to warn of unsafe road or situational conditions, or symbolic information such that it notifies said deemed audience to act or behave in a particular fashion, such as to warn citizens of a regional disaster, requiring they abstain from driving or seek additional information before proceeding in a normal daily routine. [0132] Each of the traffic visual indicator devices 24 takes sensory information from its environment or specific instruction from persons monitoring said device, processes it, and delivers a form of output. The output may be in one or more electromagnetic ranges including those in the (1) optical spectrum including lighting, pictures, and video, (2) audio including sound, voice, and other intelligible or non-intelligible signaling, and (3) data linking to one or more recording or interactive devices such as a base station, transceiver, processing unit, or network accessible device. [0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24.).
Peddie does not explicitly state encoder; however Peddie teaches, “[0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24.”
In the same field of endeavor, Shinada teaches an encoder to encode the traffic statics into optical signals, “[0011] Further, according to another aspect of the present invention, optical communication equipment installed in a vehicle is provided, comprising: a light emitter for emitting a light to be used in optical communication; an encoder for operating the light emitter; a light receiver for receiving a light of communication from similar equipment installed in another vehicle; a decoder for decoding a result of light reception by the light receiver; and a controller for processing a result of decoding by the decoder and for controlling the operation of the encoder, wherein the controller controls the encoder in response to an operation by a user to transmit a desired message via optical communication, and if the result of decoding by the decoder is the one via optical communication from similar equipment installed in another vehicle, the controller controls the result of the decoding to be notified to the user, and if the result of decoding by the decoder pertains to information of traffic regulations, the controller controls the traveling of the vehicle in accordance with the result of the decoding. [0024] In the optical communication equipment 4A, by executing a program stored in a memory which is not shown, a central processing unit (CPU) 6 controls operation of this optical communication equipment 4A so as to output information D1 of traffic regulation corresponding thereto to an encoder 7. By processing of a built-in CPU 8 under the control of the CPU 6, the encoder 7 attaches a category ID which is an ID code for identifying the information from the optical communication equipment 4A being the information D1 of traffic regulation, a sender's ID which is an ID code for identifying a sender, an error checking/correction code, to the information D1 of traffic regulation to be outputted from the CPU 6, then after converting them into a serial data string, it executes a modulation processing suitable for optical communication. Further, after adding a guide pulse for use in set up of timing to the serial data string obtained as a result of this modulation processing, a light emitter 9 is activated.”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Peddie with the teachings of Shinada by adjusting a relative position between the light emitter and the optical system as well as astigmatism in the optical system, it is enabled to transmit a communication light emitted from the light emitter having a predetermined spread and directivity so that the communication (transmitted) light is receivable only in a particular lane or zone of the road to be covered by the road sign installing the optical communication equipment so as to be able to acquire the information of traffic regulation, as taught by Shinada.
Regarding Claim 3, Peddie further discloses the aspects of the traffic management system of claim 2, wherein the optical transmitter assembly is embedded in a roadway ([0076] A traffic information system 22 comprises a number of traffic visual indicator devices 24a-24i mounted to the road 12, and a number of activation devices 26a, 26b located remotely from the traffic visual indicator devices 24a-24i. [0077] A number of the traffic visual indicator devices 24a-24f may be positioned partially extending across the road 12 on both sides of the crosswalk 20. One or more of the traffic visual indicator devices 24g, 24h may be positioned to provide an advanced warning to traffic 16, being spaced upstream of a traffic flow from the crosswalk 20. One or more of the traffic visual indicator devices 24i may be positioned and/or oriented to provide a lighted indication to pedestrian traffic, for example, crossing at the cross walk perpendicular the general orientation of the road.).
Regarding Claim 4, Peddie further discloses the aspects of the traffic management system of claim 2, wherein the optical transmitter assembly is positioned above a roadway ([0076] A traffic information system 22 comprises a number of traffic visual indicator devices 24a-24i mounted to the road 12, and a number of activation devices 26a, 26b located remotely from the traffic visual indicator devices 24a-24i. [0077] A number of the traffic visual indicator devices 24a-24f may be positioned partially extending across the road 12 on both sides of the crosswalk 20. One or more of the traffic visual indicator devices 24g, 24h may be positioned to provide an advanced warning to traffic 16, being spaced upstream of a traffic flow from the crosswalk 20. One or more of the traffic visual indicator devices 24i may be positioned and/or oriented to provide a lighted indication to pedestrian traffic, for example, crossing at the cross walk perpendicular the general orientation of the road.).
Regarding Claim 6, Peddie further discloses the aspects of the traffic management system of claim 5, wherein the one or more optical transmitter assemblies comprises: 
a data interface to receive the traffic statistics ([0129] One or more of the traffic visual indicator devices 24 may include one or more ambient sensors or transducers that allow it to interact with its ambient environment. This may include electromagnetic, precipitation-based, seismic, inductive, acoustical, or optical sensors that allow the traffic visual indicator device 24 to obtain information for data capture and/or processing. For example, one or more of the traffic visual indicator devices 24 may include one or more monitoring devices such as a photo imaging device or video capture device. This may also include one or more data or proximity interaction devices, such as an external microprocessor chip device or smart card. Communications apparatus may be purely for the collection and transmission of data that each traffic visual indicator device 24 collects and/or distributes to its environment. Additionally, one or more of the traffic visual indicator devices 24 may interact with a separate environmental sensor, including electromagnetic, precipitation-based, seismic, inductive, audio, or optical sensors, including but not limited to loop detectors, time-of-day configuration, radar, etc. [0131] A wirelessly controlled, self-powered, intelligent traffic visual indicator devices 24 is described that intercepts commands and receives information from its environment 10, processes the information, and writes, transmits, or stores it for current or future use, which may be used in numerous applications and encompassing numerous embodiments including those for advanced warning, notification, and identification of obstacles, situations, and states of communication need its deemed audience including for people and organizations such as government, police, hospital, ambulance, construction, service and other public and private entities. Each traffic visual indicator devices 24 may provide direct information, such as the flash of a yellow light to warn of a crosswalk ahead or text messaging to warn of unsafe road or situational conditions, or symbolic information such that it notifies said deemed audience to act or behave in a particular fashion, such as to warn citizens of a regional disaster, requiring they abstain from driving or seek additional information before proceeding in a normal daily routine. [0132] Each of the traffic visual indicator devices 24 takes sensory information from its environment or specific instruction from persons monitoring said device, processes it, and delivers a form of output. The output may be in one or more electromagnetic ranges including those in the (1) optical spectrum including lighting, pictures, and video, (2) audio including sound, voice, and other intelligible or non-intelligible signaling, and (3) data linking to one or more recording or interactive devices such as a base station, transceiver, processing unit, or network accessible device. [0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24.).
Peddie does not explicitly state encoder; however Peddie teaches, “[0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24.”
In the same field of endeavor, Shinada teaches an encoder to encode the traffic statics into optical signals, “[0011] Further, according to another aspect of the present invention, optical communication equipment installed in a vehicle is provided, comprising: a light emitter for emitting a light to be used in optical communication; an encoder for operating the light emitter; a light receiver for receiving a light of communication from similar equipment installed in another vehicle; a decoder for decoding a result of light reception by the light receiver; and a controller for processing a result of decoding by the decoder and for controlling the operation of the encoder, wherein the controller controls the encoder in response to an operation by a user to transmit a desired message via optical communication, and if the result of decoding by the decoder is the one via optical communication from similar equipment installed in another vehicle, the controller controls the result of the decoding to be notified to the user, and if the result of decoding by the decoder pertains to information of traffic regulations, the controller controls the traveling of the vehicle in accordance with the result of the decoding. [0024] In the optical communication equipment 4A, by executing a program stored in a memory which is not shown, a central processing unit (CPU) 6 controls operation of this optical communication equipment 4A so as to output information D1 of traffic regulation corresponding thereto to an encoder 7. By processing of a built-in CPU 8 under the control of the CPU 6, the encoder 7 attaches a category ID which is an ID code for identifying the information from the optical communication equipment 4A being the information D1 of traffic regulation, a sender's ID which is an ID code for identifying a sender, an error checking/correction code, to the information D1 of traffic regulation to be outputted from the CPU 6, then after converting them into a serial data string, it executes a modulation processing suitable for optical communication. Further, after adding a guide pulse for use in set up of timing to the serial data string obtained as a result of this modulation processing, a light emitter 9 is activated.”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Peddie with the teachings of Shinada by adjusting a relative position between the light emitter and the optical system as well as astigmatism in the optical system, it is enabled to transmit a communication light emitted from the light emitter having a predetermined spread and directivity so that the communication (transmitted) light is receivable only in a particular lane or zone of the road to be covered by the road sign installing the optical communication equipment so as to be able to acquire the information of traffic regulation, as taught by Shinada.
Regarding Claim 7, Shinada further teaches the aspects of the traffic management system of claim 5, comprising processing circuitry to: 
determine whether the vehicle has changed course ([0047] As for the road signs, there are various road signs including such ones that show traffic regulations applicable to a predetermined travel zone as the signs 2A, 2B indicating the speed limit shown in FIG. 1. In such traffic regulation signs, a condition of the traffic regulation changes on the course of traveling of the vehicle. Therefore, the CPU 16 records and stores information D1 relating to such traffic regulations in the memory 28, and detects any difference in the conditions of the regulations by checking with the records in the memory 28. Further, when the condition of regulations has changed as described above, it is notified to the user to this effect.); and 
in response to a determination that the vehicle has changed course, to locate the vehicle and determine one or more optical transmitter assemblies in a travel path of the vehicle, wherein the communication interface is to forward the vehicle specific information to the one or more optical transmitter assemblies in the travel path of the vehicle ([0059] Conversely, on the side of the inter-vehicle communication equipment 5A-5C, when the information D1 of traffic regulation is received, in addition to the notification thereof to the controller 31, it is notified to the user by display and also by a voice message. Thereby, an overlooking of the road signs by the user is prevented assisting a safety driving. Further, in the event of this notification, for example, in a case where a respective condition of traffic regulations such as a speed limit changes variously from zone to zone in the course of traveling on the road, the contents of its change is notified to the user, i.e., from what regulation to what regulation it has changed, thereby ensuring for the user to recognize the traffic regulations without fail.).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Peddie with the teachings of Shinada thereby ensuring for the user to recognize the traffic regulations without fail as taught by Shinada.
Regarding Claim 10, claim 10 is interpreted and rejected in light of claim 2 as articulated above.
Regarding Claim 11, claim 11 is interpreted and rejected in light of claim 3 as articulated above.
Regarding Claim 12, claim 12 is interpreted and rejected in light of claim 4 as articulated above.
Regarding Claim 13, claim 13 is interpreted and rejected in light of claim 7 as articulated above.
Regarding Claim 15, Peddie discloses aspects of the vehicle control system, comprising: 
an optical modulator to receive and decode optical signals comprising at least one of traffic statistics or vehicle specific control information ([0143] As illustrated in FIG. 10, according to an embodiment suitable for a crosswalk application, the traffic visual indicator devices 24 waits for a wakeup call from the activation device 26. By using communication modulation of the wireless signal sent from the activation device 26 to each traffic visual indicator device 24, additional power savings is realized. This is achieved by mass sum signaling, whereby each traffic visual indicator device 24 need only hear less than one percent of the total broadcast of the activation device 26, in order to pass from a standby mode to an active mode. Additional power savings stem from a system of switches that reduce the consumption of each microcontroller based upon the function. This novel development saves over 80% in energy efficiency at 1.2 volts from standard processes. [0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24. Additionally, each traffic visual indicator device 24 monitors the current power storage levels. In instances with a rechargeable device, at times when solar absorption has maximized the rechargeable level of the power storage device VB, the traffic visual indicator device 24 uses the solar power to send data and status updates to the activation device 26 for storage and ultimate downloading to the site administrator.); and 
a controller (Processor U2) comprising processing circuitry to: 
receive the at least one of traffic statistics ([0131] A wirelessly controlled, self-powered, intelligent traffic visual indicator devices 24 is described that intercepts commands and receives information from its environment 10, processes the information, and writes, transmits, or stores it for current or future use, which may be used in numerous applications and encompassing numerous embodiments including those for advanced warning, notification, and identification of obstacles, situations, and states of communication need its deemed audience including for people and organizations such as government, police, hospital, ambulance, construction, service and other public and private entities. Each traffic visual indicator devices 24 may provide direct information, such as the flash of a yellow light to warn of a crosswalk ahead or text messaging to warn of unsafe road or situational conditions, or symbolic information such that it notifies said deemed audience to act or behave in a particular fashion, such as to warn citizens of a regional disaster, requiring they abstain from driving or seek additional information before proceeding in a normal daily routine…[0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24. Additionally, each traffic visual indicator device 24 monitors the current power storage levels. In instances with a rechargeable device, at times when solar absorption has maximized the rechargeable level of the power storage device VB, the traffic visual indicator device 24 uses the solar power to send data and status updates to the activation device 26 for storage and ultimate downloading to the site administrator.) or vehicle specific control information ([0129]-[0131] A wirelessly controlled, self-powered, intelligent traffic visual indicator devices 24 is described that intercepts commands and receives information from its environment 10, processes the information, and writes, transmits, or stores it for current or future use, which may be used in numerous applications and encompassing numerous embodiments including those for advanced warning, notification, and identification of obstacles, situations, and states of communication need its deemed audience including for people and organizations such as government, police, hospital, ambulance, construction, service and other public and private entities. Each traffic visual indicator devices 24 may provide direct information, such as the flash of a yellow light to warn of a crosswalk ahead or text messaging to warn of unsafe road or situational conditions, or symbolic information such that it notifies said deemed audience to act or behave in a particular fashion, such as to warn citizens of a regional disaster, requiring they abstain from driving or seek additional information before proceeding in a normal daily routine. [0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24. Additionally, each traffic visual indicator device 24 monitors the current power storage levels. In instances with a rechargeable device, at times when solar absorption has maximized the rechargeable level of the power storage device VB, the traffic visual indicator device 24 uses the solar power to send data and status updates to the activation device 26 for storage and ultimate downloading to the site administrator.); and 
implement driving instructions based on the at least one of traffic statistics or vehicle specific control information ([0129] One or more of the traffic visual indicator devices 24 may include one or more ambient sensors or transducers that allow it to interact with its ambient environment. This may include electromagnetic, precipitation-based, seismic, inductive, acoustical, or optical sensors that allow the traffic visual indicator device 24 to obtain information for data capture and/or processing. For example, one or more of the traffic visual indicator devices 24 may include one or more monitoring devices such as a photo imaging device or video capture device. This may also include one or more data or proximity interaction devices, such as an external microprocessor chip device or smart card. Communications apparatus may be purely for the collection and transmission of data that each traffic visual indicator device 24 collects and/or distributes to its environment. Additionally, one or more of the traffic visual indicator devices 24 may interact with a separate environmental sensor, including electromagnetic, precipitation-based, seismic, inductive, audio, or optical sensors, including but not limited to loop detectors, time-of-day configuration, radar, etc. [0132] Each of the traffic visual indicator devices 24 takes sensory information from its environment or specific instruction from persons monitoring said device, processes it, and delivers a form of output. The output may be in one or more electromagnetic ranges including those in the (1) optical spectrum including lighting, pictures, and video, (2) audio including sound, voice, and other intelligible or non-intelligible signaling, and (3) data linking to one or more recording or interactive devices such as a base station, transceiver, processing unit, or network accessible device. [0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24.).
Peddie does not explicitly state decoder; however Peddie teaches, “[0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24.”
In the same field of endeavor, Shinada teaches an encoder to encode the traffic statics into optical signals, “[0011] Further, according to another aspect of the present invention, optical communication equipment installed in a vehicle is provided, comprising: a light emitter for emitting a light to be used in optical communication; an encoder for operating the light emitter; a light receiver for receiving a light of communication from similar equipment installed in another vehicle; a decoder for decoding a result of light reception by the light receiver; and a controller for processing a result of decoding by the decoder and for controlling the operation of the encoder, wherein the controller controls the encoder in response to an operation by a user to transmit a desired message via optical communication, and if the result of decoding by the decoder is the one via optical communication from similar equipment installed in another vehicle, the controller controls the result of the decoding to be notified to the user, and if the result of decoding by the decoder pertains to information of traffic regulations, the controller controls the traveling of the vehicle in accordance with the result of the decoding. [0024] In the optical communication equipment 4A, by executing a program stored in a memory which is not shown, a central processing unit (CPU) 6 controls operation of this optical communication equipment 4A so as to output information D1 of traffic regulation corresponding thereto to an encoder 7. By processing of a built-in CPU 8 under the control of the CPU 6, the encoder 7 attaches a category ID which is an ID code for identifying the information from the optical communication equipment 4A being the information D1 of traffic regulation, a sender's ID which is an ID code for identifying a sender, an error checking/correction code, to the information D1 of traffic regulation to be outputted from the CPU 6, then after converting them into a serial data string, it executes a modulation processing suitable for optical communication. Further, after adding a guide pulse for use in set up of timing to the serial data string obtained as a result of this modulation processing, a light emitter 9 is activated.”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Peddie with the teachings of Shinada by adjusting a relative position between the light emitter and the optical system as well as astigmatism in the optical system, it is enabled to transmit a communication light emitted from the light emitter having a predetermined spread and directivity so that the communication (transmitted) light is receivable only in a particular lane or zone of the road to be covered by the road sign installing the optical communication equipment so as to be able to acquire the information of traffic regulation, as taught by Shinada.
Regarding Claim 16, Peddie discloses aspects of the vehicle control system of claim 15, comprising processing circuitry to: 
update driving instructions of at least one of  the traffic statistics or vehicle specific control information ([0132] Each of the traffic visual indicator devices 24 takes sensory information from its environment or specific instruction from persons monitoring said device, processes it, and delivers a form of output. The output may be in one or more electromagnetic ranges including those in the (1) optical spectrum including lighting, pictures, and video, (2) audio including sound, voice, and other intelligible or non-intelligible signaling, and (3) data linking to one or more recording or interactive devices such as a base station, transceiver, processing unit, or network accessible device. [0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24. [0129] One or more of the traffic visual indicator devices 24 may include one or more ambient sensors or transducers that allow it to interact with its ambient environment. This may include electromagnetic, precipitation-based, seismic, inductive, acoustical, or optical sensors that allow the traffic visual indicator device 24 to obtain information for data capture and/or processing. For example, one or more of the traffic visual indicator devices 24 may include one or more monitoring devices such as a photo imaging device or video capture device. This may also include one or more data or proximity interaction devices, such as an external microprocessor chip device or smart card. Communications apparatus may be purely for the collection and transmission of data that each traffic visual indicator device 24 collects and/or distributes to its environment. Additionally, one or more of the traffic visual indicator devices 24 may interact with a separate environmental sensor, including electromagnetic, precipitation-based, seismic, inductive, audio, or optical sensors, including but not limited to loop detectors, time-of-day configuration, radar, etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Draaijer et al. disclosed Traffic Information System For Conveying Information To Drivers (U.S. Patent Application Publication 2006/0267795 A1):
20. Traffic information system according to claim 17, wherein the laser light is modulated with a first code or a second code; wherein the pixel controller is designed to switch the LED to its ON state in response to receiving a laser beam being modulated with the first code; wherein the pixel controller is designed to switch the LED to its OFF state in response to receiving a laser beam being modulated with the second code.

If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689